Motion Granted and Abatement Order filed September 29, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00629-CR
                                   ____________

                  EX PARTE WILLIAM SOLOMON LEWIS


             On Appeal from County Criminal Court at Law No. 2
                           Harris County, Texas
                       Trial Court Cause No. 2059197

                            ABATEMENT ORDER

      Appellant was represented by appointed counsel in the trial court but is not
represented by counsel on appeal. In a motion to supplement the record filed
September 9, 2016, appellant stated that he has requested appointment of counsel in
the trial court. This court is unaware whether appellant is entitled to appointment of
counsel and to proceed without the payment of costs. Accordingly, we GRANT the
motion to the extent it asks this court to abate the case for the possible appointment
of counsel and enter the following order.

      We ORDER the judge of County Criminal Court at Law No. 2 to immediately
conduct a hearing at which appellant and counsel for the State shall be present to
determine whether appellant desires to prosecute his appeal, and, if so, whether
appellant is indigent and, thus entitled to appointed counsel and a free record. The
judge shall appoint appellate counsel for appellant, if necessary. The judge shall see
that a record of the hearing is made, shall make findings of fact and conclusions of
law, and shall order the trial clerk to forward a record of the hearing and a
supplemental clerk’s record containing the findings and conclusions. Those records
shall be filed with the clerk of this court by October 31, 2016.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.



                                    PER CURIAM




                                           2